DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           PATRICIA SALMON,
                               Appellant,

                                      v.

   FORECLOSED ASSET SALES AND TRANSFER PARTNERSHIP,
substituted for U.S. BANK TRUST, N.A., as Trustee for LSF6 MRA REO
                             TRUST,
                             Appellee.

                               No. 4D13-4618

                               [April 22, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard Harrison, Senior Judge; L.T. Case No.
502012CA016436.

  Brian Korte of Korte and Wortman, P.A., West Palm Beach, for
appellant.

   Charles A. Kohler, Satellite Beach, for appellee.

GROSS, J.

   In the film It’s a Wonderful Life, local banker George Bailey makes loans
to his neighbors in Bedford Falls. No doubt, he took the notes and
mortgages and put them in the safe in the back room, where the only risk
was Uncle Billy and his failing memory. When George faces a monetary
crisis, his neighbors step up with Christmas Eve donations to save George
and his building and loan.

   Those days are long gone.

   This case involves a home mortgage. After the borrower signed the loan
paperwork, the note was bundled, securitized, and indorsed to a series of
holders with inscrutable acronyms like LSF6 Mercury REO Investments
Trust Series 2008-1 or LSF6 MRA REO Trust until the note ended up with
U.S. Bank Trust, N.A., which filed a foreclosure complaint on August 29,
2012 as trustee for LSF6 MRA REO Trust.
   After the lawsuit was filed Foreclosed Asset Sales and Transfer
Partnership (“FASTP”), was substituted as a party plaintiff on February 14,
2013. An affidavit executed by the president of FASTP’s servicer stated
that FASTP had been assigned all rights to the note and mortgage by
Federal Trust Bank as part of a bulk sale. An August 9, 2012 assignment
of mortgage was attached; it indicated that the transfer was from U.S.
Bank Trust, N.A., not Federal Trust Bank. This assignment also states
that it assigns the mortgage, “together with certain note(s) described
therein with all interests, all liens, and any rights due or to become due
thereon.”

    The law on mortgage foreclosures developed at a time when mortgages
generally remained with the same financial institution that made the loan,
like George Bailey’s building and loan. Two of these long-standing rules
are that the plaintiff in a mortgage foreclosure demonstrate standing at
the time the lawsuit was filed and that a plaintiff cannot acquire standing
after filing.

    This was a summary final judgment of foreclosure. In the light most
favorable to the borrower, U.S. Bank Trust, N.A. sold the note on August
9, 2012, twenty days before it filed suit, without any record explanation of
its authority to file suit on behalf of FASTP. On this record, there is a
question of fact as to whether U.S. Bank Trust, N.A. had standing to file
suit on August 29, 2012.
   The summary final judgment is reversed.

WARNER and FORST, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                    -2-